Citation Nr: 0121945	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  93-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a seizure disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

3.  Entitlement to an effective date earlier than June 22, 
1992, for the award of a 40 percent disability evaluation for 
seizures.

4.  Entitlement to an effective date earlier than June 22, 
1992, for the award of a 10 percent disability evaluation for 
sinusitis.

5.  Entitlement to an effective date earlier than October 28, 
1992, for the award of a 30 percent evaluation for injuries 
to the left hand.

6.  Entitlement to an effective date earlier than June 22, 
1992, for the grant of service connection for tinnitus.

7.  Entitlement to an effective date earlier than June 22, 
1992, for the grant of service connection for glaucoma of the 
right eye.

8.  Entitlement to an effective date earlier than June 22, 
1992, for the grant of service connection for scars of the 
right foot, with an increased evaluation to 10 percent for a 
right foot disability, described as a compound fracture of 
the right fourth metatarsal bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs Regional Office (RO). 

In February 1994 and in August 1999, the veteran testified at 
personal hearings held before two of the undersigned, 
respectively. Transcripts of those hearings are of record.  


FINDINGS OF FACT

1.  The veteran has 10 minor seizures weekly. 

2.  The veteran does not have post-nasal drainage, sinuses 
are within normal limits, and x-rays show clear sinuses. 

3.  In April 1990, the Board denied entitlement to an 
increased rating for the left hand.  The veteran did not 
appeal that decision, and it became final.  

4.  On June 22, 1992, the RO received the veteran's request 
for an increased rating for a seizure disorder; prior VA 
treatment records received in July 1992, after the Board's 
April 1990 decision, and dated on February 11, 1988, show 
that the veteran was treated for a seizure disorder at that 
time.

5.  VA treatment records dated on February 11, 1988, do not 
show that the veteran's seizure disorder had acertainably 
increased in the level of pathology at that time.

6.  On June 22, 1992, the RO received the veteran's request 
for an increased rating for sinusitis; no prior 
correspondence or treatment records show the veteran's intent 
to apply for an increased rating.  

7.  On October 28, 1992, the RO received the veteran's 
request for an increased rating for injuries to the left 
hand; no prior correspondence or treatment records show the 
veteran's intent to apply for an increased rating. 

8.  It is not shown to be factually ascertainable that the 
veteran's seizure disorder and/or sinusitis increased in the 
level of pathology within a year prior to June 22, 1992, or 
that such an increased severity is shown for injuries to the 
left hand within a year prior to October 28, 1992.  

9.  The veteran's original claim of service connection for 
tinnitus was received at the RO on June 22, 1992.  

10.  The veteran's original claim of service connection for 
glaucoma of the right eye was received at the RO on June 22, 
1992.

11.  The veteran's original claim of service connection for 
scars of the right foot was received at the RO on June 22, 
1992, based upon a request, received on October 28, 1992, to 
amend the earlier claim to include an evaluation of scars 
associated with a right foot disability, described as a 
compound fracture of the right fourth metatarsal bone.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 80 percent for a seizure 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6510 (effective 
prior to October 7, 1996); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Codes 6511 and 6513 (2000).

3.  The criteria for an effective date earlier than June 22, 
1992, for the award of a previously assigned 40 percent 
evaluation for a seizure disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.155, 3.157, 3.400, 4.114, Diagnostic Code 
8910 (2000).

4.  The criteria for an effective date earlier than June 22, 
1992, for the award of a 10 percent disability evaluation for 
sinusitis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5110; 38 C.F.R. §§ 3.155, 3.400, 4.97, Diagnostic Code 
6511 (2000).  

5.  The criteria for an effective date earlier than October 
28, 1992, for the award of a 30 percent disability evaluation 
for injuries to the left hand, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5110; 38 C.F.R. §§ 3.155, 3.400, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2000). 

6.  The criteria for an effective date earlier than June 22, 
1992, for the grant of service connection for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5107, 5103A, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2000).

7.  The criteria for an effective date earlier than June 22, 
1992, for the grant of service connection for glaucoma of the 
right eye, have not been met.  38 U.S.C.A. §§ 5107, 5103A, 
5110; 38 C.F.R. § 3.400.  

8.  The criteria for an effective date earlier than June 22, 
1992, for the grant of service connection for scars of the 
right foot, with an increased evaluation to 10 percent for a 
right foot disability, described as compound fracture right 
fourth metatarsal bone, have not been met.  38 U.S.C.A. 
§§ 5107, 5103A, 5110; 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board concludes that although the 
veteran's claims for earlier effective dates and increased 
ratings were decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute with respect to 
these issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

Specifically, in its January 1996 remand, the Board noted 
that the veteran indicated that he had received treatment for 
his seizure disorder, as well as other disorders, at the VA 
Medical Center (VAMC) in Memphis, Tennessee, from 1972 to 
1996.  At that time, the Board's review of the record 
revealed that VA inpatient and outpatient treatment reports 
dated from 1983 to 1986, from 1988 to 1992, and a VA 
examination report dated in February 1993 had been associated 
with the claims folder.  In a notation made in December 1997, 
the Memphis VAMC indicated that there were no outpatient 
treatment reports for the veteran at that facility dated from 
1972 to 1983.  In a notation made in September 1998, the 
Memphis VAMC indicated that, according to their file room 
personnel, they had no records in storage for the time period 
requested.  In a report of contact dated in April 1999, the 
Memphis, Tennessee VAMC indicated that there were no hospital 
summaries or outpatient reports for the veteran dated from 
January 1986 to December 1987.  Given the facts of this  
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating these 
claims.  

The Board further notes that the veteran has been informed of 
the nature of the evidence needed to substantiate his claims.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of these issues 
without prejudice to the veteran.  Bernard v Brown, 4 Vet.  
App. 384 (1993).


II.  Factual Background

The veteran was released from active duty in February 1972, 
after he sustained serious injuries and it was determined 
that he was unfit for further military duty.  The veteran is 
a recipient of a Purple Heart, Combat Action Ribbon, the 
President's Unit Citation, and several other medals, stars, 
and citations related to his military service.  

In a May 1972 rating decision, service connection was 
established for several disorders.  The record shows that the 
veteran sustained penetrating fragmentation wounds of the 
right temporal region, retinal detachment of the left eye, 
skull deformity, a compound fracture of the right fourth 
metatarsal bone, traumatic amputation of the distal phalanx 
of the left little finger, and retained bony fragments in the 
right cerebral hemisphere, due to gunshot and shrapnel wounds 
received in the Republic of Cambodia when he was injured by 
an explosive device.  Removal of the metallic fragments near 
the midline in the right frontal region, one deep in the 
substance of the right temporal lobe, and one near the left 
orbit, was considered, but it was felt to be to the veteran's 
advantage to leave the fragments undisturbed.  A combined 
rating of 70 percent was established.  This description of 
the veteran's wounds is provided as a pertinent point of 
reference made at times in the remainder of the discussion.  
It is also noted that when service connection was granted for 
a compound fracture of the right fourth metatarsal bone, a 
zero percent rating was assigned.  

January 1983 to July 1986 VA treatment records reveal that 
the veteran was seen in the neurology department for 
treatment of a seizure disorder.  In particular, an 
electroencephalogram (EEG) done in January 1983 revealed a 
focally abnormal EEG due to persistent slowing with 
associated sharp and spike activity on the right temporal 
derivations.  That abnormality was consistent with a focal 
lesion on the right and the lesion was epileptogenic as 
suggested by history.  In August 1985, and February 1986, the 
seizure disorder was said to be under good control.  

In March 1986, three lay statements were received for the 
record.  Therein, the veteran's friends and relatives 
indicated that they had witnessed the veteran having a 
seizure during his wedding reception in May 1972.  

By way of an August 1986 rating decision, the RO granted 
service connection for a seizure disorder, and rated the 
disability 10 percent disabling effective August 22, 1985.  
The grant was based on evidence of record showing that, in 
service, the veteran sustained fragmentation wounds in the 
right temporal region and underwent surgery, and that 
currently cited VA progress notes showed him with post-
traumatic seizure disorder in good control.  

Later in August 1986, the veteran underwent a private 
examination, and the examining physician indicated that the 
veteran's seizures consisted of an aura of tingling coming up 
from his abdomen through his body.  The seizures were 
described as being focal, and involving the left extremities.  

In a September 1986 rating decision, the RO confirmed its 
prior rating of 10 percent for the seizure disorder.  

In December 1986, the veteran filed a claim for entitlement 
to service connection for high frequency hearing loss.  He 
did not mention having problems with tinnitus/ringing in the 
ears.  

At a personal hearing in December 1986, the veteran testified 
about his seizure disorder, and about several other ailments.  
He indicated that his seizure disorder was more than 10 
percent disabling, and that he had had a major seizure in 
November 1982, and one at work in February 1983 while driving 
a forklift.  He stated that he had not had a seizure since 
1983, and that he took Phenobarbital and Dilantin as 
medication to control the seizures.  

VA x-ray in January 1987 reveals that there were metallic 
fragments scattered throughout the soft tissues of the left 
hand from previous gunshot wound or shrapnel injury.  There 
was amputation of the distal half of the third digit from 
previous trauma.  There was no acute abnormality seen.  

In a January 1987 consultation report, it was noted that the 
veteran had high frequency hearing loss secondary to noise 
trauma.  In February 1987, the veteran reported having 
hearing loss bilaterally.  The veteran presented for 
evaluation of hearing loss and frontal headaches.  There were 
no complaints specifically referable to tinnitus.  No 
impression referable to tinnitus was given.   

VA examination in January 1987 revealed a diagnostic 
impression of non-psychotic organic brain syndrome, with 
seizure disorder and affective involvement.  

By way of a March 1987 rating decision, an increased rating 
for seizure disorder was denied.  

In November 1987, the veteran's representative argued that 
there was clear and unmistakable error regarding the 
effective dates assigned for several of the veteran's 
disabilities.  At that time, the representative also argued 
several other points, including that the earlier rating 
decisions should have included residuals for scarring and 
retainment of metallic fragments in the soft tissue of the 
left hand.  

In a November 1987 rating decision, the RO acknowledged and 
agreed that the service records showed scarring of the left 
ring finger and thumb of the left hand, and that the recent 
x-rays showed retained metallic fragments in the soft tissues 
of the left hand.  The disability was made effective from 
February 1972; a zero percentage rating was assigned.  Also 
at this time, service connection for hearing loss was 
established, based upon the evidence of record.  Again, there 
was no mention of tinnitus in the rating analysis.  

February 1988 VA treatment records reveal that the veteran's 
last seizure was in 1983.  He continued to take the same 
medication.  In November 1988, the veteran was hospitalized 
at VA for other reasons, but the discharge diagnosis included 
seizure disorder.  

February 1988 and March 1988 VA treatment records reveal that 
the veteran was seen in the podiatry clinic for onychoptosis.  
No mention was made of residual scarring of the right foot 
from inservice combat injuries.  

March 1988 VA treatment records reveal that the veteran was 
seen in the ear, nose and throat clinic for follow-up of his 
sensorineural hearing loss.  In that report, it was noted 
that the veteran had a history of tinnitus.  

VA outpatient treatment records show that from 1989 to 1991, 
the veteran was seen at VA for treatment of both of his eyes.  

In April 1990, the Board issued a decision wherein it granted 
an earlier effective date, to February 19, 1972, for the 
award of service connection and a compensable rating for a 
seizure disorder.  Earlier effective dates were also 
established for three other disabilities, retroactive to 
February 1972.  A compensable rating for residuals of a shell 
fragment wound of the left hand, including traumatic 
amputation of the distal phalanx of the middle finger, was 
denied.  In the Board's discussion and evaluation of 
evidence, the Board noted that the veteran's original claim 
for service connection for residuals of combat wounds 
required that the rating board expand their scope of review 
beyond that of the service medical records, in order to get 
detailed identification and description of the wound 
residuals.  Such did not happen in the veteran's case.  So, 
the Board stated that "in the judgment of this Board, the 
failure to complete the full development of the evidence 
necessary for proper adjudication of the claim in 1972 
constituted clear and unmistakable error."  Consequently, 
the Board determined that the rating decision in May 1972 was 
not final, and that the benefits for the specific 
disabilities on appeal may be paid from the day following 
discharge from service on the basis of the claim filed at 
separation.  A rating decision of April 1990 effectuated the 
Board's allowances.  

January 1992 VA treatment records indicate an impression of 
seizure disorder since trauma in 1971, well controlled by 
medication. 

In June 1992, the veteran submitted a Statement in Support of 
Claim, on VA Form 21-4138, wherein he indicated that he 
wanted an increased evaluation for his service-connected 
seizure disorder, and compensation for glaucoma of the right 
eye and ringing in the ears.  This document has a date stamp 
of being received at the RO on June 22, 1992.  There is 
another stamp dated June 19, 1992, with no identification as 
to where it was received.  

On July 14, 1992, the veteran submitted another VA Form 4138, 
wherein he requested service connection for a right sinus 
disorder.  He requested that the claim for increase be added 
to the other pending claims. 

July 1992 VA treatment records indicate that the veteran's 
last seizure was in 1985.  The veteran said that he had an 
"aura" but no seizure.  

In September 1992, the veteran underwent VA visual 
examination.  The veteran complained of right eye dryness, 
and it was noted that the veteran had chronic open angle 
glaucoma.  The diagnoses included, decreased cornea sensation 
in the right eye with subsequent dry eyes and chronic open 
angle glaucoma.  

In October 1992, the veteran underwent VA audiology 
examination.  At that time, the veteran reported hearing loss 
and tinnitus.  He stated that he had constant ringing 
tinnitus bilaterally, and that the onset was in service after 
he was hit by a grenade on the right side of his head.  

In October 1992, the veteran underwent VA examination for the 
nose and sinuses.  The examiner reported a history of 
shrapnel versus gunshot wound to the left orbit resulting in 
blindness.  The veteran reported that he had a history of 
clear watery drainage, which was intermittent in character 
and worse on his right side, as well as some right sided 
parenthesis.  His subjective complaints included headaches, 
which were intermittent, and anterior and drainage from his 
nose.  

Objective findings reveal that the external nose was within 
normal limits.  The nasal vestibules were within normal 
limits.  The septum showed a slight deviation of the right 
side, superiorly, with normal mucosa.  The floor of the nose 
was within normal limits, and the inferior meatus was within 
normal limits; and the inferior turbinates were slightly 
increased in size with slightly bulgy mucosal.  The middle 
meatus showed no obstruction, no polyps.  The middle 
turbinates were within normal limits.  The sphenoethmoid 
recess was within normal limits.  The olfactory area showed 
evidence of lesion and showed no masses, and the superior 
turbinates were not well visualized.  No superior polyps were 
noted.  The examiner noted that the paranasal sinuses, by 
sinus film examination that day, showed a foreign body in the 
posterior left orbit, and hypoplastic versus obliterated 
right sided frontal sinus.  Otherwise the sinus films, and 
particularly the ethmoid, showed no evidence of disease by 
radiogram.  The examiner's impression after evaluating the 
veteran included, rhinitis most likely allergic in origin 
without evidence of mechanical obstruction, and radiological 
evidence of an obliterated versus hypoplastic right frontal 
sinus.  

On October 28, 1992, the RO received a statement from the 
veteran, on VA Form 4138, to the effect that he wished to add 
a claim for compensation for a right eye disability, and for 
scarring of his right foot and left hand as residuals from 
the inservice explosion.  

In November 1992, the veteran underwent VA examination for 
epilepsy and narcolepsy.  At that time he reported a history 
of seizures, and that his last seizure was five years prior 
to the examination.  The impression included seizure 
disorder, by history, secondary to gunshot wound. 

At a December 1992 VA general medical examination, the 
veteran reported a history of seizures which were recurrent 
and status post head injury.  There were no diagnoses 
rendered with respect to the seizure and sinus disorders.  It 
was noted that x-rays of the right foot, taken in October 
1992, revealed old healed fractures at the base of the 4th 
metatarsal bone tip.  Examination of the right foot showed a 
scar on the dorsal aspect, 5 centimeters, in the 4th 
metatarsal area, and some tenderness was noted.  There was 
some difficulty in eversion and inversion but no ulceration 
or skin changes were noted.  It was noted that there was no 
sensory loss of the left hand ring finger, and that there was 
a scar there.  The distal intraphalangeal joint went to 20 
degrees and 90 degrees of flexion, and the medial 
intraphalangeal joint had no limitation of motion.  The 
diagnoses included right foot injury evident on x-ray, left 
middle finger with distal phalanx loss, and left hand ring 
finger with limitation of movement.  

December 1992 VA x-rays of the left hand showed an old 
amputation of the distal third digit, and metallic debris 
within soft tissues of the fingers.  

In January 1993, the veteran underwent VA audiology 
examination.  He reported tinnitus bilaterally, described as 
constant and high pitched.  

In a January 1993 rating decision, service connection for 
right frontal sinus, obliterated versus hypoplastic, was 
granted, and a zero, noncompensable, rating was assigned.  
The effective date assigned was July 14, 1992.  The grant of 
service connection for this sinus disability was based on the 
veteran's service-connected wound to the area of the head.  
Service connection for right eye glaucoma, with dryness of 
tear ducts was established, with a 10 percent disability 
rating, effective June 22, 1992.  Service connection for 
tinnitus was established, with a 10 percent disability 
rating, effective June 22, 1992.  The latter two disabilities 
were also established due to the wounds received at the time 
of the inservice explosion.  

In February 1993, the veteran submitted a notice of 
disagreement as to the zero percent rating for sinusitis, as 
well as for all effective date issues.

In a February 1993 rating decision, the RO granted an 
increased evaluation, from zero to 10 percent for the 
service-connected scar disability of the right foot, 
effective June 22, 1992.  

In an Addendum, dated in April 1993, the VA physician noted 
that the veteran presented because he wanted more and 
specific details included in his medical record as it 
regarded the seizure disorder.  The physician indicated that 
in his previous examination, the nature of the seizure was 
stated but that the detail of frequency of seizures was not 
elicited at that time.  According to the veteran, the seizure 
resulted from the grenade explosion and head trauma during 
service.  The veteran reported that the disorder had been 
under control with medication quite well until medication was 
discontinued in 1974.  The seizures began to recur in 1984, 
and he was put back on anticonvulsive medications.  The last 
seizure occurred on March 18, 1993, at work, and it was 
witnessed by coworkers and his wife.  An earlier seizure 
before this one was on September 30, 1992, at work, and he 
was seen in the emergency room.  The veteran indicated that 
he had been seen by a private neurologist.  The physician 
reported that the general physical and neurologic examination 
was unchanged from the previous examination.  

In May 1993, the veteran underwent VA examination for the 
nose and sinuses.  The veteran complained of nasal congestion 
when exposed to cold air or wind, and he complained of having 
some rhinorrhea.  He denied having post-nasal drainage or 
significant complaints consistent with allergy.  Physical 
examination revealed that external, nasal vestibule, right 
and left nasal cavities, septum, floor of nose, and inferior 
meatus were within normal limits.  Inferior turbinates showed 
mild erythema, but, were otherwise unremarkable.  Middle 
meati were within normal limits.  Middle turbinate were 
within normal limits.  The superior aspect of the nose was 
also within normal limits.  It was noted that corresponding 
x-rays of the nose showed clear sinuses, except for the 
absence of a right frontal sinus probably secondary to 
injury.  The corresponding x-ray report is of record, dated 
in April 1993, and the impression was shrapnel noted to lie 
within the left orbit as well as overlie frontal area, but 
normal sinus series.  The diagnosis was rhinitis probably 
vasomotor.  

By way of a June 1993 rating decision, the evaluation for the 
veteran's seizure disorder was increased from 10 to 40 
percent disabling, effective June 22, 1992.  The increased 
rating was based on evidence showing that the veteran had a 
seizure disorder at work.  The veteran disagreed with the 
assignment of a 40 percent evaluation for his seizure 
disorder, and appealed the issue to the Board.  

Also, by way of a June 1993 rating decision, the RO granted 
an increased evaluation, from zero to 10 percent, for the 
sinus disability, effective June 22, 1992, even though the 
originally assigned zero percent rating was effective July 
1992.  Again, it was noted that the sinus disorder was 
service-connected as a result of the veteran's shell fragment 
wounds involving his head and eyes.  In that regard, it is 
noted that the veteran is in receipt of compensation for 
multiple service-connected disabilities, with a combined 
disability rating of 80 percent in effect since February 
1972, and a combined disability rating of 90 percent in 
effect from June 1992.  

VA treatment records dated from July 1993 to February 1996 
reveal that the veteran had a history of a seizure disorder 
secondary to a head injury.  In particular, in September 
1993, the seizure disorder was stable, and it was noted that 
the veteran preferred to have current symptoms and three 
episodes a week than to take new medication offered by the 
examiner.  

In January 1994, the seizure disorder was assessed as being 
stable, and the veteran desired no change in therapy.  It was 
noted that the veteran was doing well overall, and that his 
last seizure was in May 1993.  During that seizure, the 
veteran was walking around in complete amnesia.  

In February 1994, the veteran testified at a personal hearing 
before a Member of the Board.  In essence, he stated that he 
had grand mal seizures that occurred at least twice a year, 
and that he had petit mal seizures all of the time; a minimum 
of 3 per day, and 20 to 25 per week.  The seizures came on 
with increased exercise.  The veteran described his petite 
mal seizures as having a tingling feeling throughout the 
body, and then a feeling of getting sick, swelling of the 
tongue, passing out, an inability to speak, and memory loss.  
See Hearing Transcript at p. 7-8.  The veteran described that 
such seizures lasted for an average of two minutes.  The 
veteran testified that the symptoms associated with the 
petite mal seizure sometimes escalated into a grand mal 
seizure.  The veteran indicated that he drove a car, but did 
so against his doctor's orders, and that his driver's license 
was coded for seizures and left eye blindness.  The veteran 
testified that his employer did not let him work alone due to 
the seizure disorder.  His job as a custodian included 
cleaning the trash, dusting offices, and mopping floors.  He 
lost a day of work within the last year due to his seizure 
disorder, and the veteran testified that he could not afford 
to take time off from work.  

Regarding his sinus disorder, the veteran testified that he 
took "over-the-counter" nasal medicine when he got stopped 
up, and that he had sinus headaches 2 to 3 times per week.  
He lost no work due to the sinus disorder.

The remainder of the VA treatment records show that in June 
1994, a neurology follow-up report revealed that the veteran 
had his last grand mal seizure the previous year.  The 
assessment was seizure disorder and continue same medication.  
The seizure disorder was stable in December 1994, and he 
again reported that the last seizure had been in May 1993.  
December 1994 treatment records also reveal that the veteran 
was treated for vasomotor rhinitis.  

In March 1995 VA records, the same was noted, and that the 
veteran still had focal seizures (nausea, dry heaves) daily.  
In April 1995, it was noted that the veteran was having 
presumably focal seizures.  Later that month, on April 27th, 
the veteran presented at VA with a petite mal seizure.  He 
was treated accordingly, and the diagnosis was seizure 
disorder.  

In June 1995, the veteran was seen in the ear, nose and 
throat clinic for vasomotor rhinitis follow-up.  At that 
time, no infection was shown, and there were no polyps.  The 
assessment was reaction rhinitis.  

In January 1996, as indicated earlier in the decision, the 
Board remanded the claims of increased ratings for a seizure 
disorder and for sinusitis, and of earlier effective dates 
for those disorders, in order that the RO could complete 
further development, including a search for indicated 
treatment records dating back to 1972.  Such development was 
undertaken and the indicated treatment records were unable to 
be obtained. 

In April 1996, the veteran amended his claim to include 
increased ratings for the left hand fingers, and earlier 
effective dates for the assignment of compensable evaluations 
for glaucoma, tinnitus, and the right foot disability.  

In a statement received in November 1997, the veteran 
indicated that he had had five seizures during 1997, which 
were witnessed by his mother, wife, and co-workers.  

In December 1998, the veteran underwent VA examination for 
residuals of amputation.  The veteran complained of problems 
with his left middle finger where he had amputation done, and 
that he had pain in his thumb and fourth finger as well.  
Physical examination revealed that there was slight swelling 
in the entire left hand.  Scars on the fourth finger, and 
thumb were described.  Circulation appeared to be good, and 
no neuroma was seen on the stump of his middle finger.  There 
was decreased range of motion in the second, third, and 
fourth fingers compared to the right hand.  There was 
decreased grip strength with inability to use his amputated 
finger to grasp onto objects.  The amputated finger was 
amputated below the medial metacarpal joint and he had very 
little movement in the second metacarpal joint.  Therefore, 
the veteran had difficulty holding onto objects using that 
hand because of the decreased range of motion and decreased 
movement in that joint.  There were no signs of infection 
currently, and the actual amputated finger was not that 
tender.  The tenderness was mostly in the other two fingers, 
the thumb, the first finger, and the fourth finger.  There 
was some tenderness as well in the center of the hand.  The 
diagnoses were status post gunshot wound involving the left 
middle finger with partial amputation of that finger with 
chronic pain and decreased range of motion.  

In an Addendum, dictated in December 1998, it was noted that 
the results of x-rays of the veteran's left hand, surgical 
amputation of the third digit seen at the base of the middle 
phalanx, showed normal appearance of the soft tissue and bony 
stump, and shrapnel was seen in soft tissues of the left 
thumb and the left fourth digit.  No other abnormality, and 
no arthritic changes were noted.  

In June 1999, the RO sent a Field Examiner to meet with the 
veteran, his family, and fellow co-workers to obtain 
statements and testimony relative to his seizure disorder.  
The Field Examiner was unable to interview the veteran in 
person because the veteran had gone on an extended vacation 
with his family.  The examiner was able to talk to the 
veteran extensively by telephone after a house sitter called 
the veteran.  The veteran seemed upset and confused about the 
field examination.  The Field Examiner reported that the 
veteran stated that he was fully satisfied with the 
disability rating assigned for his seizure disorder.  The 
veteran indicated that it would be impossible for the Field 
Examiner to pursue testimony from him, his wife, or co-
workers for awhile, as he had received a huge retroactive 
check from his prior appeal and was using the money for this 
vacation.  The Field Examiner recommended that, since the 
veteran had no interest in pursuing the matter at that time, 
the case should be closed and re-assigned in 60 days.  

In June 1999, the RO sent a letter to the veteran and asked 
him to specify in writing that he was satisfied with his 
increased evaluation.  In a letter received in July 1999, the 
veteran indicated in no uncertain terms that he was not 
willing to drop the issue for an increased rating for 
seizures.  

In June 1999, two of the veteran's coworkers submitted 
statements to the effect that they had witnessed the veteran 
have seizures at work on several occasions.  One co-worker 
indicted that he had taken the veteran to VA during such an 
attack.  

At a personal hearing in August 1999, the veteran testified 
that he believed his seizure disorder was more disabling than 
which was reflected in the 40 percent rating because he had 
seizures "all of the time."  He specified that he had petit 
mal seizures, just tingling, or "aura" seizures, three, 
four or five times per day, on average, and that that year, 
he had had two grand mal seizures, one in February (1999) and 
one in March (1999).  The veteran said that he was not 
hospitalized overnight for those seizures.  The veteran 
testified that he took Phenobarbital in a 30 milligram dose 
and Dilantin in a 100 milligram dose, each four times a day.  

He also testified that he suffered sinus problems immediately 
following his inservice injuries.  The veteran described that 
he had nasal drainage that he could not feel due to the 
paralysis of his face, and that he had continuous headaches.  
The veteran testified that he felt that the 40 percent 
disability evaluation for seizures should be effective as of 
1972, and that the effective date of increase for the sinus 
disorder should be 1972 as well.  

In September 1999, the veteran underwent VA examination of 
the hand, thumb and fingers.  The diagnosis was traumatic 
amputation, left middle finger, secondary to gun shot wound 
while in the service.  The veteran had good range of motion 
in his remaining fingers, but did have significant weakness 
in his hand; the examiner stated "I do believe this is from 
the patient's gun shot wound."  

In a February 2000 rating decision, evaluation of the left 
hand injury, rated zero percent disabling, was increased to 
30 percent effective October 28, 1992.  At this time, the RO 
re-classified the disorder from traumatic amputation distal 
phalanx left middle finger with scarring of left ring finger 
and thumb with metallic fragments in the soft tissue of the 
hand, rated under Diagnostic Code 5154, to amputation distal 
phalanx left middle finger with scarring of left ring finger 
and thumb with metallic fragments in soft tissue of hand with 
weakness, rated under Diagnostic Codes 5199-8515.   

In a February 2000 statement, the veteran indicated that he 
was satisfied with the increased disability rating for the 
left hand.  

In December 2000, the veteran testified at a personal hearing 
before one of the undersigned.  Again, the veteran's 
representative argued that, like in 1990, the Board should 
again allow all of the veteran's claims on appeal, 
retroactive to 1972.  The Board will elaborate further on 
this contention in the legal analysis below.  The veteran 
testified that he had aura seizures four or five times per 
week, and that he had grand mal seizures three times per 
year.  The veteran indicated that he had had a grand mal 
seizure in March or April 1999, and in June or July of 1999, 
and that he had no grand mal seizures in the year 2000.  The 
veteran testified that he never had infections in his 
sinuses, and that he had drainage with the disability.  


III.  Legal Analysis

The veteran has consistently contended that the effective 
dates assigned to his service-connected disabilities are 
incorrect.  He asserts that the proper effective dates should 
be February 18, 1972, therefore establishing a total 
evaluation effective that same date.  The veteran's 
contentions are based primarily on the fact that the Board in 
1990 found that the RO's rating decision of May 1972 was 
clearly and unmistakably erroneous (or CUE).  In essence, it 
appears that the veteran believes that the Board's 1990 
finding of CUE in the earlier 1972 RO rating decision 
mandates that he is entitled to an effective date of February 
1972 for all disorders and increased ratings afforded him 
since 1990.  In its April 2000 Statement of the Case, the RO 
addressed the issue of clear and unmistakable error as it 
relates to the Board's 1990 determination of the same.  

For the increased rating claims, the veteran basically argues 
that a higher rating is warranted based upon the severity of 
his current symptomatology.  The Board will first discuss 
whether increased ratings are warranted for the veteran's 
service-connected seizure and sinus disorders, and then 
whether he is entitled to an earlier effective date for the 
indicated disabilities on this appeal.  

Lastly, while the veteran has not alleged CUE in the Board's 
1990 decision, the Board will address the veteran's concerns 
of the relationship between the Board's 1990 determination of 
CUE in the May 1972 rating decision, and the determinations 
made by the undersigned herein. 



A.  Increased Ratings

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating is assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that compensation for service-
connected injury is limited to those claims which show 
present disability and held:  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, the Court 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).  


Seizure Disorder

In addition to the general law and regulations stated above, 
the veteran's service-connected seizure disorder is rated 
under the provisions of Diagnostic Code 8910, pertaining to 
the evaluation of grand mal epilepsy which, in turn, is rated 
under the general rating formula for major seizures.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  See NOTE (1) and (2), 38 
C.F.R. § 4.124a, Diagnostic Code 8911.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Id.

Petit mal epilepsy is evaluated under the general rating 
formula for minor seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911 (2000).  In the presence of both major and minor 
seizures, the evaluation will be assigned on the basis of the 
predominate type of seizure.

A 40 percent evaluation requires at least 1 major seizure in 
the last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation requires an average of at least 1 major 
seizure in 4 months over the last year; or 9 to 10 minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly.  A 100 percent 
evaluation requires an average of at least 1 major seizure 
per month over the last year.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2000).

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2000).

Based on the above evidence, an increased rating for the 
veteran's service-connected seizure disorder is warranted.  
When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

Here, while the medical evidence does not show the frequency 
of occurrence that the veteran proclaims he has with his 
seizures, his testimony along with the other lay statements 
of record are credible and consistent to show that the 
veteran has had more than 10 minor seizures weekly.  What the 
medical evidence does show is that the veteran has had 
consistent treatment for this disability, and it provides, in 
detail, the veteran's descriptions of "aura" or minor 
seizures and the symptoms he experiences therein.  The 
veteran has testified that he has minor seizures on the 
average of three to four times per day, and more than one 
witness has indicated that the veteran has had seizures at 
work on several occasions, which bolsters the veteran's 
assessment of the same. 

Accordingly, a rating in excess of 40 percent for a seizure 
disorder, to 80 percent, is for assignment.  A 100 percent 
rating is not warranted as the medical evidence of record, 
and the veteran's testimony, indicates that he has not had 1 
major seizure per month over the last year.  38 C.F.R. 
§§ 4.7, 4.121, 4.124a, Diagnostic Codes 8910, 8911.  The 
veteran's appeal is granted.  



Sinus Disorder

In addition to the general law and regulations stated above, 
the following criteria are specific for rating the veteran's 
sinus disorder. 

The veteran's service-connected sinus disability is 
characterized as right frontal sinus obliterated versus 
hypoplastic, and is rated by analogy to chronic sinusitis 
under Diagnostic Code 6511.  The Board notes that such is 
rated similarly to ethmoid, frontal, pansinusitis and 
sphenoid sinusitis.  See 38 C.F.R. §§ 4.20, 4.97, Diagnostic 
Codes 6511, 6512, 6513, 6514.  During the course of the 
current appeal, the criteria under 38 C.F.R. § 4.97 were 
changed, effective October 7, 1996, and accordingly include 
amended rating criteria for sinusitis. 

Prior to October 7, 1996, under the general rating criteria 
for sinusitis (Diagnostic Codes 6510 through 6514), a 10 
percent evaluation for sinusitis required moderate 
symptomatology, with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent disability rating 
required severe sinusitis that was manifested by one of the 
following:  frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge, or crusting 
reflecting purulence.  A 50 percent evaluation was assigned 
for post-operative residuals following a radical operation 
with chronic osteomyelitis requiring repeated curettage or 
for severe symptoms after repeated operations.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-14.

Under the amended rating criteria, effective October 7, 1996, 
see 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2000)), a 10 percent evaluation 
is warranted for sinusitis that is manifested by one of the 
following:  (1) one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or (2) three to six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent disability rating for chronic sinusitis is 
assigned when there is one of the following:  (1) three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment; or (2) more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  

A 50 percent evaluation for chronic sinusitis is assigned for 
one of the following: (1) post-operative residuals following 
radical surgery with chronic osteomyelitis; or (2) near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

An incapacitating episode means one that requires bed rest 
and treatment by a physician.  And a Note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id. 

Based on the above evidence, an increased rating for the 
veteran's service-connected sinus disorder is not warranted.  
In order for the veteran to receive a higher disability 
rating for this disorder, the criteria for 30 percent would 
have to be met either under the old or revised rating 
criteria.  The Board finds that the evidence of record does 
not support more than a 10 percent rating, under either set 
of criteria.  While the veteran has testified that he has 
headaches, and nasal drainage that he can not feel because of 
face paralysis, the Board points out that the veteran is 
separately rated for a headache disorder, and that at VA 
examination in May 1993, he denied having post-nasal 
drainage.  At that time, examination of the sinus related 
areas was within normal limits, and the corresponding x-rays 
showed clear sinuses.  The findings of VA examination in 
October 1992 also support no more than a 10 percent rating 
for this disability.  

Some of the medical records show that the veteran was treated 
for rhinitis, which is different from his service-connected 
sinusitis disability, and which may be rated separately if 
claimed and warranted (under the applicable Diagnostic Codes, 
impairment resulting from rhinitis is measured by the amount 
of nasal obstruction resulting from the disease, while 
impairment resulting from sinusitis is measured in terms of 
the frequency of infection and the severity of the 
infection).  Such a claim has not been made or evaluated 
here.

As the evidence of record is not in relative equipoise, the 
benefit of the doubt does not apply in this instance.  
38 U.S.C.A. § 5107(b) (West 1991).  Rather, the 10 percent 
disability rating currently in effect is the appropriate 
rating for the veteran's service-connected sinus disability.  
Accordingly, the claim for an increased rating is denied.  
38 C.F.R. § 4.7.  


B.  Earlier Effective Dates

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See also Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (1998).  The term "increase" 
as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit held that  
"[s]ection 5101(a) is a clause of general applicability and  
mandates that a claim must be filed in order for any type of  
benefit to accrue or be paid."  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award. 38 C.F.R. § 3.160 (2000). With regard 
to the terms "application" or "claim", the Board notes that 
once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991). 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2000).  The Court has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Seizures

The veteran contends that an effective date earlier than June 
22, 1992 for the award of a 40 percent disability evaluation 
for seizures is warranted.  The Board will apply the law 
governing the assignment of effective dates for increased 
ratings to the facts of the veteran's claim.  In doing so, it 
is first necessary to determine the date of the veteran's 
claim, and then to determine the date that it became 
factually ascertainable that his service-connected seizure 
disorder increased in severity.  The rating criteria for 
seizure disorders have been provided for in the section 
above. 

The Board in its April 1990 decision granted an earlier 
effective date for the award of service connection for the 
veteran's seizure disorder.  In an April 1990 rating 
decision, the RO effectuated the Board's decision, and the 
already established 10 percent disability rating was made 
effective from February 1972 for the seizure disorder.  

It was on June 22, 1992, that the RO received the veteran's 
request for an increased evaluation for his service-connected 
seizure disorder.  As that is the date that VA received the 
veteran's statement in writing that he wanted an increased 
evaluation, it is the date that the RO assigned as the 
effective date of his claim.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  

The record shows that VA treatment records dated in 1988 were 
associated with the file by the RO on July 14, 1992, after 
the Board's 1990 decision, and the veteran's seizure disorder 
was specifically noted in a treatment record dated on 
February 11, 1988. However, to warrant a higher rating, the 
evidence must also show that the veteran's seizure disorder 
was more than 10 percent disabling at the time that the 
veteran was evaluated in February 1988.  As indicated in the 
discussion for an increased rating for a seizure disorder, it 
is the veteran's current symptomatology that warrants an 
increased evaluation to 80 percent; the evidence of record 
does not show that the veteran's seizure disorder was more 
than 40 percent disabling prior to June 1992.  That is, a VA 
Addendum, dated in April 1993, shows that the veteran had had 
a seizure most recently in March 1993, and before that in 
September 1992.  The evidence of record prior to the April 
1993 Addendum does not show that the veteran's seizure 
disorder was 40 percent disabling any time prior to the 
effective date assigned of June 1992.  Historical information 
of a clinical nature set forth in the 1993 Addendum does not 
include sufficiently detailed information as to the type or 
frequency of the veteran's seizures as to afford a basis for 
recognizing that increased seizure pathology was factually 
ascertainable prior to June 22, 1992.  Therefore, even though 
an informal claim may be shown in this instance, with the 
treatment records dated in February 1988, the facts do not 
show that the veteran's disability had increased in severity 
beyond the 10 percent rating already in effect in February 
1988.  Even accepting February 1988 as the date of receipt of 
the claim, the date "entitlement arose" in this instance 
was not until June 22, 1992.  

In determining the date that it became factually 
ascertainable that his service-connected seizure disorder 
increased in severity, the Board notes that the term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  In that regard, it 
was not until the April 1993 VA Addendum that it was noted 
that the veteran had had a seizure at work.  This evidence 
prompted the RO in its June 1993 rating decision to increase 
the disability rating from 10 to 40 percent.  

The Board determines that it was not "factually 
ascertainable" that the veteran's disorder had increased in 
severity within the one-year period preceding the date of 
receipt of his claim; that is one year prior to June 22, 
1992.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Based on the symptoms and the review of history provided in 
the VA Addendum report in April 1993, it was not factually 
ascertainable that the veteran's seizures were of such 
increased severity as to have warranted the assignment of an 
increased evaluation effective from February 1988, the date 
of an outpatient record documenting that he was being 
followed by VA for his seizure disorder.  



Sinusitis

The veteran contends that an effective date earlier than June 
22, 1992, for the award of a 10 percent disability evaluation 
for sinusitis is warranted.  For this claim as well, the 
Board will apply the law of earlier effective dates for 
increased ratings by first determining the date of the 
veteran's claim, and next determining the date that it became 
factually ascertainable that his service-connected sinusitis 
disorder increased in severity.  The rating criteria for 
sinusitis have been provided above in the section regarding 
increased ratings.  

The veteran first claimed a disorder related to his sinuses 
in July 1992.  In that statement he asked that a claim for 
sinuses be considered and that his claim from June 1992 be 
amended to include this request.  The RO granted service 
connection for sinusitis in a January 1993 rating decision, 
and assigned zero percent rating for the disability.  The 
veteran disagreed with the noncompensable rating assigned 
with the original grant of service connection, and in a June 
1993 rating decision, the RO increased the evaluation from 
zero to 10 percent, effective June 22, 1992, the date of the 
claim as it was amended.  

Therefore, the Board determines that the date of receipt of 
the veteran's claim for sinusitis was on June 22, 1992.  In 
that regard, the effective date for an increased rating shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  No VA or other treatment records can be 
construed as an informal claim for increase, and no 
correspondence was received that can be considered an 
informal claim.  See 38 C.F.R. §§ 3.155, 3.157.

The Board determines that the "exception" to the general 
rule above does not apply, in that it was not "factually 
ascertainable" that the veteran's disorder had increased in 
severity to a 10 percent level within the one-year period 
preceding the date of receipt of his claim; that is, one year 
prior to June 22, 1992.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Based on the symptoms provided in the 
VA treatment record of May 1993, it was factually 
ascertainable that the veteran's sinus disorder had increased 
in severity at that time.  But again, the Board would be 
obligated to give the veteran an earlier effective date only 
if the record showed worsening within a year preceding June 
22, 1992, the date of claim.  Therefore, the appropriate 
effective date for an increased rating must be considered to 
be June 22, 1992, as there are no other applicable records 
from which to derive a factually ascertainable increase in 
the veteran's disability. 38 C.F.R. § 3.400(o)(2).  
Accordingly, the veteran's claim for an earlier effective 
date is denied.


Injuries to Left Hand

The veteran contends that an effective date earlier than 
October 28, 1992 for the grant of a 30 percent evaluation for 
injuries to the left hand is warranted.  In order to apply 
the above statutory provisions for an effective date of an 
increased rating to the instant appeal, it is necessary to 
determine the date of the veteran's claim and the date that 
it became factually ascertainable that the veteran's service-
connected left hand disability increased in severity.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2000), where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted. Incomplete, severe paralysis 
warrants assignment of a 50 percent evaluation; and 
incomplete, moderate paralysis warrants assignment of a 30 
percent rating.  Diagnostic Code 8615 pertains to neuritis 
and Diagnostic Code 8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2000).

In May 1972, the RO granted service connection for traumatic 
amputation, distal phalanx, left little finger, and assigned 
a zero percent disability rating.  In its April 1990 
decision, the Board denied entitlement to a compensable 
rating for residuals of a shell fragment wound of the left 
hand, including traumatic amputation of the distal phalanx of 
the left middle finger.  The reason for the denial was 
because residuals of shell fragment wound of the left hand 
consisted primarily of traumatic amputation of the middle 
finger at a point distal to the proximal interphalangeal 
joint, and no ankylosis of the finger had been demonstrated.  
The RO effectuated the Board's decision in an April 1990 
rating decision, and the veteran was notified.  He did not 
thereafter appeal the Board's determination. 

The April 1990 Board decision and the unappealed RO decision 
are final.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  
Those final decisions preclude assignment of an effective 
date for the 30 percent evaluation prior to April 1990.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made prior to a final denial cannot serve as the basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (1999).  The Board further notes that the veteran has not 
in this case expressed an intent to claim, or identified a 
basis for a claim of, CUE in the April 1990 decisions.  

It was not until October 28, 1992, that the veteran indicated 
that his disability had become more severe.  After his VA 
examination in September 1999, the RO, in a February 2000 
rating decision, increased the evaluation from zero to 30 
percent disabling, effective October 28, 1992, the date of 
receipt of the claim.  

Therefore the Board determines that the date of receipt of 
the veteran's claim for injuries to the left hand was on 
October 28, 1992.  That is the date that VA received the 
veteran's statement in writing that he wanted an increased 
evaluation.  In that regard, the effective date for an 
increased rating shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  There is no other indication in the 
record that the veteran applied for an increased rating prior 
to this time and after the Board's April 1990 decision.  See 
38 C.F.R. § 3.157(b)(1).  No correspondence was received that 
can be considered an informal claim.  See 38 C.F.R. § 3.155.

The Board determines that the "exception" to the general 
rule above does not apply, in that it was not "factually 
ascertainable" that the veteran's left hand disorder had 
increased in severity to a 30 percent level within the one-
year period preceding the date of receipt of his claim; that 
is, one year prior to October 28, 1992.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Based on the symptoms provided in the VA examination in 
September 1999, it was factually ascertainable that the 
veteran's disorder had increased in severity at that time.  
The Board would be obligated to give the veteran an earlier 
effective date only if the record showed worsening within a 
year preceding October 28, 1992.  Therefore, the date of the 
claim for an increased rating must be considered to be 
October 28, 1992, as there are no other applicable records 
from which to derive a factually ascertainable increase in 
the veteran's disability.  38 C.F.R. § 3.400(o)(2).  
Accordingly, the veteran's claim for an earlier effective 
date is denied.


Tinnitus

The veteran contends that an effective date earlier than June 
22, 1992, for the grant of service connection for tinnitus is 
warranted.  In order to apply the above regulatory provisions 
for an effective date of a grant of service connection to the 
facts of this case, Board will determine the receipt of claim 
and the date entitlement arose, and apply whichever is later 
for the effective date.  

It was in his June 22, 1992 statement that the veteran 
indicated his desire for compensation for tinnitus.  The 
Board has carefully reviewed the record for any document 
which could be considered an informal claim for service 
connection for tinnitus.  See 38 C.F.R. §§ 3.155,  3.157.  
However, the Board finds that there is no previous 
communication or document of record from any time prior to 
June 22, 1992 which can be construed as a formal or informal 
claim of service connection for tinnitus.  As indicated in 
the Factual Background section, the veteran was treated at VA 
for hearing loss on several occasions, but on all but one of 
those occasions, the reports were without reference to 
tinnitus.  In a March 1988 report, a history of tinnitus was 
noted.  The rule regarding acceptance of VA treatment reports 
as an informal claim only applies after a formal claim for 
compensation has been allowed, and does not apply to the 
initial grant of service connection.  See 38 C.F.R. 
§ 3.157(b)(1).  Therefore, the Board is unable to accept the 
March 1988 report as an informal claim.  More pertinent, it 
was not until June 1992 that the veteran expressed his intent 
to claim this particular benefit, service connection for 
tinnitus.  See Jones, Brannon, both supra.  

Lastly, the Board has considered the veteran's argument that 
an effective date from the date of his separation from 
service is warranted since his tinnitus has been present 
since that time.  As noted, an effective date from the day 
following the date of separation from service is authorized 
only if the claim is received within one year from separation 
from service.  38 C.F.R. § 3.400(b)(2) (2000).  In this case, 
there is no evidence that the veteran submitted a claim of 
service connection for tinnitus within one year of service 
separation.  His original application in 1972 for 
compensation concerning his combat wounds was silent for a 
claim of tinnitus.  See Jones, Brannon, both supra.  Thus, an 
effective date from the date of separation from service is 
not warranted.  

In view of the foregoing, the Board must find that the  
veteran's original claim of service connection for tinnitus 
was received at the RO on June 22, 1992.  Therefore, the 
effective date of the grant of service connection for 
tinnitus will be the date of receipt of the claim, June 22, 
1992.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2000).  
Accordingly, the veteran's claim for an earlier effective 
date is denied. 



Right Eye Glaucoma

The veteran contends that an effective date earlier than June 
22, 1992, for the grant of service connection for glaucoma of 
the right eye is warranted.  In order to apply the above 
regulatory provisions for an effective date of a grant of 
service connection to the facts of this case, the Board will 
determine the date of receipt of the claim and the date that 
entitlement arose, and apply whichever is later for the 
effective date.  

The record shows that the veteran was granted service 
connection in May 1972 for injuries related to the left eye.  
It was not until June 22, 1992, that the veteran indicated 
that he wished compensation  for glaucoma of the right eye. 

The Board has carefully reviewed the record for any document 
which could be considered an informal claim of service 
connection for right eye glaucoma.  See 38 C.F.R. §§ 3.155, 
3.157.  However, the Board finds that there is no previous 
communication or document of record from any time prior to 
June 22, 1992 which can be construed as a formal or informal 
claim of service connection for glaucoma.  The record does 
show that the veteran was treated at VA for eye disorders 
from 1989 to 1991.  The veteran underwent VA visual 
examination in September 1992, and it was at that time that 
open angle glaucoma was diagnosed.  Again, the rule regarding 
acceptance of VA treatment reports as an informal claim only 
applies after a formal claim for compensation has been 
allowed, and does not apply to the initial grant of service 
connection.  See 38 C.F.R. § 3.157(b)(1).  It was not until 
June 1992 that the veteran expressed his intent to claim this 
particular benefit, service connection for right eye 
glaucoma.  See Jones, Brannon, both supra.  

Lastly, the Board has considered the veteran's argument that 
an effective date from the date of his separation from 
service is warranted since he considers right eye glaucoma a 
part of his war injuries.  As previously noted, an effective 
date from the day following the date of separation from 
service is authorized only if the claim is received within 
one year from separation from service.  38 C.F.R. § 
3.400(b)(2) (2000).  In this case, there is no evidence that 
the veteran submitted a claim of service connection for right 
eye glaucoma within one year of service separation.  His 
original application in 1972 for compensation concerning his 
combat wounds was silent for this claim.  See Jones, Brannon, 
both supra.  Thus, an effective date from the date of 
separation from service is not warranted.  

In view of the foregoing, the Board must find that the 
veteran's original claim of service connection for right eye 
glaucoma was received at the RO on June 22, 1992.  Therefore, 
the effective date of the grant of service connection for 
right eye glaucoma will be the date of receipt of the claim, 
June 22, 1992.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2000).  Accordingly, the veteran's claim for an earlier 
effective date is denied. 


The Right Foot

The veteran's right foot disability is described by the RO as 
a compound fracture of the right fourth metatarsal bone, and 
it is rated under Diagnostic Code 5283 for malunion of, or 
nonunion of, tarsal, or metatarsal bones.  The RO combined 
the right foot disability with the recent grant of scars for 
the right foot in assigning a 10 percent rating effective 
June 22, 1992.  It is the effective date of the grant of 
service connection for scars of the right foot that is the 
subject of this appeal.  

The veteran contends that an effective date earlier than June 
22, 1992, for the grant of service connection for scars of 
the right foot is warranted.  The record shows that the 
veteran was granted service connection for compound fracture, 
right fourth metatarsal bone in May 1972.  A zero percent 
evaluation was assigned.  This issue was not before the Board 
in April 1990.  On June 22, 1992, the veteran asked for an 
increased rating of his service connected disabilities.  On 
October 28, 1992, he amended the claim to include scars of 
the right foot.  In February 1993, the RO granted and 
assigned a 10 percent rating for scarring and combined it 
with the veteran's already existing right foot disability, 
under Diagnostic Code 5283, and assigned the above mentioned 
effective date of June 22, 1992.  

The Board has carefully reviewed the record for any document 
which could be considered an informal claim for service 
connection for scars of the right foot.  See 38  C.F.R. 
§§ 3.155, 3.157.  However, the Board finds that there is no 
previous communication or document of record from any time 
prior to June 22, 1992, which can be construed as a formal or 
informal claim of service connection for scars of the right 
foot prior to June 22, 1992.  Indeed, VA treatment records 
dated from February 1988 to March 1988 do not include a 
discussion about scars of the right foot when the veteran was 
treated in the podiatry clinic.  The record does show that 
the veteran was treated at VA for eye disorders from 1989 to 
1991.  It was not until the veteran underwent VA examination 
in December 1992, that the scars associated with his right 
foot disability were described, and, in pertinent part, 
described as being tender; thus allowing the RO to grant a 
compensable evaluation for the tender scars.

The veteran has contended that an effective date from the 
date of his separation from service is warranted for war 
injuries incurred therein, but as previously noted, an 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. 
§ 3.400(b)(2) (2000).  Here, the RO granted the veteran 
service connection for a right foot disability coincident to 
separation from service, but that disability was rated zero 
percent disabling for 20 years, until a 10 percent disability 
rating was assigned for tender scars.  The evidence of record 
does not show that the veteran had tender scars of the right 
foot at the time of service separation.  His original 
application in 1972 for compensation concerning his combat 
wounds was silent for a claim for scars.  See Jones, Brannon, 
both supra.  Thus, an effective date from the date of 
separation from service is not warranted for scarring of the 
right foot.  

The veteran's claim of service connection for scars of the 
right foot was received at the RO on October 28, 1992.  It 
was on that date that he asked that his claim from June 22, 
1992, be amended to include a claim for scars of the right 
foot.  Therefore, the Board finds that the veteran's original 
claim of service connection for scars of the right foot was 
received at the RO on June 22, 1992.  While entitlement may 
have arisen for tender scars at some time before June 22, 
1992, it is the date of receipt of the claim, which is later, 
that the award of compensation will be made effective in this 
instance.  Accordingly, the effective date of the grant of 
service connection for scars of the right foot will be the 
date of receipt of the claim, June 22, 1992.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  The veteran's claim for 
an earlier effective date is denied. 


C.  "CUE" Related Matters 

In essence, at the personal hearing in December 2000, the 
veteran asked for an explanation of the relationship between 
the Board's 1990 decision, the impact of its determination 
that there was CUE in the May 1972 rating decision, and these 
issues on appeal.  He has not alleged CUE in the April 1990 
Board decision.  

In its specific analysis of each claim, as set forth above, 
the Board has applied the law of effective dates to increased 
rating claims, and to service connection claims, 
respectively, to the facts of the veteran's case.  As was 
explained, earlier effective dates were not assignable to the 
veteran's claims on appeal, because either the date of 
receipt of claim or the date it was reasonably ascertainable 
that an increase in the disability had occurred controlled 
the date the award would be effective.  In that regard the 
law is controlling.  However, the undersigned are taking this 
opportunity to acknowledge that they understand the rationale 
behind that veteran's contentions, in that he believes all 
benefits arising from the Board's 1990 decision should be 
made retroactive to 1972 since the Board in 1990 concluded 
that the veteran was entitled to retroactive benefits.  

At this time, the undersigned specifically point out that the 
Board in 1990 had 8 claims to adjudicate, and 7 of those 
claims were for earlier effective dates for the award of 
service connection.  None of the claims were for earlier 
effective dates for increased ratings.  So, the first 
distinction the Board wants to make is that in 1990, the 
Board was not dealing with any claims for earlier effective 
dates for increased ratings.  Herein, the Board has decided 
effective date claims based on increased ratings.

The second distinction is that when the Board in 1990 granted 
an earlier effective date back to service for the awards of 
service connection, the rationale was that since there was no 
medical examination evidence to describe the nature and 
severity of the veteran's wounds and their residuals, the 
veteran's current statements concerning the existence of the 
facial paralysis, organic brain syndrome, seizure disorder, 
headaches, and facial and scalp scars were credible enough 
for the Board to declare that the May 1972 decision was not 
final, but in error because the veteran had not been examined 
for the disabilities at issue.  Since that decision was not 
final, the date of receipt of the veteran's February 1972 
claim for the enumerated residuals was used as the effective 
date of the claim.  Such is not the case now, which bring us 
to the last distinction.  

The third distinction is that in 1990, when the Board issued 
its decision, the caselaw of Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) was not controlling.  That is, the "out-
come" determinative test for CUE had not been established.  
Now, in order to establish a valid clear and unmistakable 
error claim, "the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of the prior decision."  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999); Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), followed in Schutte v. Gober, 
Docket No. 00-7039 (Fed. Cir. Jan. 12, 2001).  This type of 
"obvious error," cannot be obvious if it is not absolutely 
clear that a different result would have ensued.  Hayre, 
supra, 38 C.F.R. § 20.1403(b) and (c) (2000).  

The following occurrences cannot constitute obvious error:  
1) a new medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision; 2) VA's failure to fulfill 
the duty to assist; and 3) a disagreement as to how the facts 
were weighed or evaluated.  See Hayre, supra; see also Damrel 
v. Brown, 6 Vet. App. 242 (1994); 38 C.F.R. § 20.1403(d).  
For the Board at this time to consider the appropriate 
effective dates to be assigned for service connection for 
tinnitus and right eye glaucoma based upon the theory that it 
was CUE that the RO failed to afford the veteran a VA 
examination in 1972, it would have to consider the matter in 
light of this caselaw.  VA's failure to fulfill the duty to 
assist cannot constitute obvious error now.  

The veteran's claim that the Board should now take the same 
view as that adopted in the 1990 Board decision is basically 
untenable in view of the evolving caselaw pertaining to such 
matter.  


ORDER

An 80 percent disability evaluation for a seizure disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for sinusitis is 
denied.  

An effective date earlier than June 22, 1992 is denied for 
the awards of a 40 percent disability evaluation for seizures 
and a 10 percent disability evaluation for sinusitis.

An effective date earlier than October 28, 1992, for the 
grant of a 30 percent evaluation for injuries to the left 
hand is denied.

An effective date earlier than June 22, 1992, is denied for 
the grant of service connection for tinnitus and for glaucoma 
of the right eye.

An effective date earlier than June 22, 1992, is denied for 
the grant of service connection for scars of the right foot, 
with an increased evaluation to 10 percent for a right foot 
disability, compound fracture of the right fourth metatarsal 
bone. 


			
	JEFF MARTIN	                            HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals


		
	BETTINA CALLAWAY
	Member, Board of Veterans' Appeals


 


